DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The election requirement is detailed in the previous office actions dated 11/30/2020 and 02/02/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/02/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. All other IDS forms have been considered in the previous office action.

Claim Status
Claims 1, 6 and 7 have been amended; claim 1 was to fix an indefinite issue, support for claim 6 is found on page 11, and support for claim 7 is found in Figure 1b, page 10 and claim 2.
Claims 1-13 are currently pending and have been examined on the merits in this office action.

Specification
The Specification objection as detailed in Office Action dated 02/02/21 is withdrawn.

Claim Rejections - 35 USC § 112
The claim rejections under 35 USC § 112 are withdrawn in light of the amendment filed 04/02/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090061319-hereinafter Kim, cited in IDS, 08/14/2018) in view of Im et al. (US 20110108108-hereinafter Im, cited in IDS, 08/14/2018).

Regarding claim 1, Kim teaches a method for the manufacture of silicon-based anodes comprising the following steps: 
Depositing a silicon layer on a metal substrate (referred to as collector), wherein the silicon layer has a first interface directed toward the metal substrate (Kim [0072] Example 1)
Heating the metal substrate by means of a heating unit to a temperature between 200 and 1000 °C (Kim [0072] heating at 700 °C) and annealing the thin film and metal substrate (Kim [0072]).

Kim further teaches wherein the anode at least comprises a metal substrate which is capable of functioning as carrier material and as the current lead (Kim [0072]),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0072] silicon thin film deposited on the collector; [0041] interface stabilizing layers 30).

Kim fails to teach the method steps of
 tempering the region of a second interface of the silicon layer turned away from the metal substrate by means of an energy-intensive irradiation during heat,
Generating multiple phases in the region of the silicon layer and of the metal substrate comprising amorphous silicon and/or crystalline silicon of the silicon of the silicon layer and of crystalline metal of the metal substrate
And generating crystalline metal of the metal substrate.

Im is analogous because Im is pertinent to the same problem faced by the applicant. Both problems deal with the crystalline structure of silicon thus making Im analogous to the present application.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im teaches of tempering the region of an interface of the silicon layer turned away from the metal substrate by means of an energy-intensive irradiation during heating (Im [0057-0059]; irradiation using flash lamps to provide mixed liquid solid phases),
 generating multiple phases in the region of the silicon layer and of the metal substrate comprising amorphous silicon and crystalline silicon of the silicon of the silicon layer (Im [0057-0059] provides mixed solid and liquid phases) and of crystalline metal of the metal substrate (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate the method steps of Im’s relating to the tempering and generating of multiple phases by 

It is noted a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  In claim 1, the intended use of an anode, at least one electrolyte and a counter-electrode for a secondary battery is not given patentable weight.

Regarding claim 2, modified Kim teaches all of the claim limitations of claim 1. Kim further teaches wherein a buffer layer in the form of a metallic layer is respectively introduced at the first Si-layer interface to the metal substrate and/or at the second Si-layer interface directed toward the electrolyte (Kim [0041] Figures 1 and 2; metallic buffer layer 15; electrolyte solution comes into contact with carbon coating layer 40 so the top metallic buffer layer 20b is directed toward the electrolyte).

Regarding claim 3, modified Kim teaches all of the claim limitations of claim 1. Kim further teaches wherein the tempering is performed by means of an arrangement for rapid energy intensive thermal treatment and annealing (Kim [0059]).

Regarding claim 4, modified Kim teaches all of the claim limitations of claim 1 and discloses the foil which is capable of functioning as an integrated current lead.  Furthermore it is note that the 
  
Regarding claim 5, modified Kim teaches all of the claim limitations of claim 4. Kim further teaches wherein nickel or copper is used as the metal of the metal substrate (Kim [0042] collector 10 can be made of copper or nickel).

Regarding claim 6, modified Kim teaches all of the claim limitations of claim 3. Im further teaches wherein the irradiation and the process for annealing are performed at least with an energy source in the form of an energy-intensive flash lamp (Im [0057]) which has a flash duration between 1-20 ms and an energy density of 50-60 J /cm2 (Im [0057]). In view of the 112b section above, the process for annealing has been interpreted as tempering the region by means of an energy-intensive irradiation during heating.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 7, modified Kim teaches all of the claim limitations of claim 3. Kim further teaches introducing a first buffer layer at the first SI-layer interface to the metal substrate and a second buffer layer at the second Si-layer interface directed toward the electrolyte (Kim [0041] Figures 1 and 2; metallic buffer layer 15; electrolyte solution comes into contact with carbon coating layer 40 so the top metallic buffer layer 20b is directed toward the electrolyte),
	wherein each of the first buffer layer and the second buffer layer is in the form of a metallic, oxidic, carbon-containing, or polymer containing layer (Kim [0041] Figures 1 and 2; metallic buffer layer 
	wherein both the deposition of the silicon layer on the metal substrate and the first and second buffer layer and/or as well as the thermal treatment and the annealing are performed on the metal substrate (Kim [0072]; deposited on the metal substrate), which is situated on a roll, unrolled, coated, heated, and processed as well as finally rolled up in the roll once again. As stated in the previous office action, the claim limitation of being “situated on a roll, unrolled, coated, heated, and processed as well as finally rolled up in the roll once again” is interpreted as the silicon layer can be deposited on the metal substrate or the buffer layers and the battery can be opened up so that the silicon layer can be deposited and then sealed once again.

Regarding claim 8, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0072] silicon thin film deposited on the collector; [0041] interface stabilizing layers 30),

Kim fails to teach of multiple phases of amorphous silicon, crystalline silicon and crystalline metal in the regions of the metal substrate of the silicon layer.
Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the 

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.

Regarding claim 9, modified Kim teaches all of the claim limitations of claim 8. Kim further teaches wherein at least one buffer layer is situated in the region of the first interface between the metal substrate and the silicon layer (Kim Figure 2; Metallic buffer layer 15 separates the collector 10 and the silica thin film layer 20a).

Regarding claim 10, modified Kim teaches all of the claim limitations of claim 8. Kim further teaches wherein at least one buffer layer is applied on a second interface of the silicon layer turned away from the metal substrate (Kim Figure 2; stabilizing layers 30 specifically the third stabilizing layer 30C).
Regarding claim 11, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),
a silicon layer deposited on the metal substrate with a formation of a first interface to the metal substrate (Kim [0072] silicon thin film deposited on the collector; [0041] interface stabilizing layers 30),


Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.

Im further teaches of an arrangement with at least one energy- intensive energy source (Im Flash lamps 120), which is directed with its energy flow toward the silicon layer of the anode (Im Figure 1; directed at target area 150 which for modified Kim is the silicon layer of the anode; also seen in [0059]),
a heating unit which is associated with the metal substrate and is directed toward the metal substrate and at least heats the metal substrate and the silicon layer to a temperature between 400 and 
during the heating, the energy source is directed toward the second interface of the silicon layer turned away from the metal substrate from the transmission of short-time high energy (Im Figure 1; the top of the figure is the second interface; [0057] short time high energy as described in claim 6).

Regarding claim 12, modified Kim teaches all of the claim limitations of claim 11. Im further teaches wherein the energy-intensive energy source at least comprises at least one flash lamp, which is directed toward the second interface of the silicon layer of the anode (Im Figure 1; flash lamps 120, second interface is the top interface of the silicon layer),
at least one reflector associated with the flash lamp, wherein, during the heating, the flash-lamp light is directed toward the second interface of the silicon layer turned away from the metal substrate for the transmission of short-time high energy (Im Figure 1; Reflector 110; [0057] short time high energy).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090061319-hereinafter Kim, cited in IDS, 08/14/2018) in view of Im et al. (US 20110108108-hereinafter Im, cited in IDS, 08/14/2018) as applied to claim 8 above, and further in view of Benson et al. (US 20040023106-hereinafter Benson).

Regarding claim 13, Kim teaches wherein the anode at least comprises a metal substrate which is capable of functioning as a carrier material and as a current lead (Kim [0072]; the copper foil collector),

Kim fails to teach of multiple phases of amorphous silicon, crystalline silicon and crystalline metal in the regions of the metal substrate of the silicon layer.

Im discloses a method of making a crystalline film using irradiation using a pulsed light source. Im discloses multiple phases of amorphous silicon, crystalline silicon (Im [0057-0059] provides mixed solid and liquid phases) and crystalline metal in the region of the metal substrate and of the silicon layer (Im [0009] flash lamp annealing is used to crystallize amorphous substrates & [0083] the metallic layer absorbed heat and incident light therefore the resulting metal substrate would form crystalline metal by absorbing the incident light) such that the balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density (Im [0059]).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate Im’s  pulsed light source used for irradiation to create multiphase silicon and metal layers into Kim’s by including the pulsed light source as a means for tempering the silicon and metal layers such that a balance between solid and liquid phases is used to control the different characteristics of the crystalline grain created after solidification including grain size, grain orientation in the surface direction and defect density.
Additionally, Kim discloses an anode (Kim [0068]; claim 13 analysis above), a cathode (Kim [0067]), and an electrolyte (Kim [0067]) for use in secondary battery. Kim fails to teach the two separate electrolyte layer and a separator.
Benson discloses an apparatus for use as an electrochemical device and the manufacturing of the apparatus. Benson teaches of the two electrolyte layer separated by a separator (Benson Figure 5 

    PNG
    media_image1.png
    457
    417
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a skilled artisan as of the effective filling date to replace Kim’s electrolyte with Benson’s two electrolyte layers separated by a separator. The simple substitution would result in a battery with the configuration presented above in Figure 5. See MPEP 2143 B.


Response to Arguments
Applicant's arguments filed 04/02/2021 have been fully considered but they are not persuasive. 
The remarks on pages 11-14 are noted. Applicant’s recap of their arguments on page 17 is noted.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no carbon coating is required on the silicon layer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s argument on pages 13-14 that “no separate carbon coating is required on the silicon layer” as taught by Kim is not persuasive as the claim language does not specify that a carbon coating layer is not formed. The claims do not mention anything about additional layers being added to the anode. Applicant’s argument is moot because Applicant is arguing about subject matter that is not claimed.

Applicant’s argument on page 14-16 that “only the substrate is first heated by means of a heating unit” is not persuasive. Applicant argues on page 16 that the combination of Im and Kim does not teach “to heat the second interface of the silicon layer away from it be means of energy intensive radiation while the metal substrate is being heated as proposed according to applicant’s method as set forth in claim 1, as amended,” however, the claim language does not require that only the substrate is being heated from one side. The claim 1 states “heating the metal substrate by means of a heating unit to a temperature between 200 and 1000 C.” The claim does not specify that the metal substrate is only heated from the one side.  The claim language does not exclude heating from all sides and therefore any sort of heating will read on the current claim language.
heating only the substrate at one side) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Applicant notes on 14 that “afterwards and during the heating of the metal substrate, the region of the second interface 15 of the silicon layer facing away is tempered by means of an energy-intensive radiation.” Claim 1 does not require that tempering by means of energy intensive radiation is done during and afterwards. All claim 1 is requiring is that heating and tempering is done in the process to manufacture the silicon based anodes. While heating and tempering can be done simultaneously, it is not required in the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./               Examiner, Art Unit 1728                                                                                                                                                                                         

/Maria Laios/              Primary Examiner, Art Unit 1727